Citation Nr: 1334204	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  04-42 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss, to include as secondary to service-connected otitis media.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This case comes to the Board of Veterans' Appeals  (Board) on appeal of April 2003 and May 2008 rating decisions of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2007, a hearing was held before the undersigned in New York, New York. A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in March 2010 for additional development.  That was accomplished and, in a June 2011 decision, the Board denied service connection for hearing loss and tinnitus. 

The Veteran appealed the Board's June 2011 denial to the United States Court of Appeals for Veterans Claims, and the Board's decision was vacated pursuant to a June 2012 memorandum decision.  

In July 2013, the Board remanded these matters for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.





REMAND

The Board finds that additional development is necessary prior to appellate review.

In July 2013, the Board remanded these matters for a VA examination and etiological opinion.  In an August 2013 VA examination report, a VA examiner opined that it was less likely than not that the Veteran's decreased left-sided hearing thresholds were caused by an event in military service, such as otitis media or head trauma, and that it was less likely than not that the Veteran's tinnitus was secondary to otitis media from military service.  However, the examiner did not discuss whether the Veteran's service-connected otitis media aggravated the Veteran's hearing loss or tinnitus.  Service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

In light of the above, the Board finds that the August 2013 VA opinion is incomplete and that the claims file should be returned to the August 2013 VA examiner, if available, for a supplemental opinion.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Caffrey v. Brown, 6 Vet. App. 377 1994).

Accordingly, the case is REMANDED for the following action:

1.   Forward the entire claims file to the examiner who prepared the August 2013 VA hearing loss and tinnitus examination report for a supplemental opinion.  If that examiner is unavailable schedule the Veteran for an examination with a qualified examiner.  If the August 2013 examiner feels that an examination is necessary, schedule the Veteran for an examination.  The examiner must review the claims file and must note that review in the report.  A complete rationale for all opinions expressed should be provided.  The examiner is requested to provide the following opinions, with the rationale for each requested opinion:

(a)  Is it at least as likely as not (50 percent or greater probability) that any hearing loss was caused by the service-connected otitis media? 

(b)  Is it at least as likely as not (50 percent or greater probability) that any hearing loss has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected otitis media?

(c)  Is it at least as likely as not (50 percent or greater probability) that any hearing loss was otherwise incurred during active service? 

(d)  Is it at least as likely as not (50 percent or greater probability) that tinnitus was caused by the service-connected otitis media? 

(e)  Is it at least as likely as not (50 percent or greater probability) that tinnitus has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected otitis media?

(f)  Is it at least as likely as not (50 percent or greater probability) that tinnitus was otherwise incurred during active service? 

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

